United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, NORFOLK NAVAL
SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2080
Issued: July 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2009 appellant filed a timely appeal from a June 25, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of total disability
on July 10, 2007 causally related to his accepted injury of March 8, 2006.
FACTUAL HISTORY
This is the second time this case has been before the Board.1

1

Docket No. 08-1722 (issued January 9, 2009).

On March 14, 2006 appellant filed a traumatic injury claim (Form CA-1) alleging that he
suffered a back injury after slipping and falling in an oily waste tank on March 8, 2006. The
Office accepted the claim for lower back strain/sprain and later expanded the claim to include
sacroiliac subluxation. On September 6, 2007 appellant filed a claim for recurrence (Form
CA-2) as of July 10, 2007. The Office denied his claim for recurrence by decision dated
January 29, 2008 and he requested an oral hearing.
The Branch of Hearings and Review, by decision dated April 15, 2008, denied the
request as untimely. By decision dated January 9, 2009, the Board affirmed both the denial of
recurrence and the denial of oral hearing. The facts and the law as set forth in the Board’s prior
decision are hereby incorporated by reference.2
Following the Board’s January 9, 2009 decision, appellant filed with the Office a request
for reconsideration of the original January 29, 2008 denial of his claim for recurrence, received
on March 26, 2009.
Appellant included with his request a note dated January 26, 2008 in which Dr. Arthur
Wardell, a Board-certified orthopedic surgeon, related:
“[B]y July 2006 [appellant] had ongoing pain and absent any other injury, the
symptoms for which I have treated him since March 2007 are to a reasonable
degree of medical certainty referable to his injury of … March 8, 2006.”
By decision dated June 25, 2009, the Office denied modification of its January 29, 2008
decision because the medical evidence of record did not establish that appellant sustained a
recurrence of disability beginning July 10, 2007 causally related to his March 8, 2006
employment injury.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a

2

The record reflects that on February 4, 2009 appellant filed a petition for reconsideration of the Board’s
January 9, 2009 decision, contending that newly submitted evidence established he sustained a recurrence of
disability causally related to his accepted injury of March 8, 2006. By order dated July 31, 2009, the Board denied
the petition. G.H., Docket No. 08-1722 (issued July 31, 2009).

2

change in the nature and extent of the light-duty requirements.3 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.4
ANALYSIS
On appeal, appellant alleges that his claim was erroneously denied because of lack of
information and “oversight by the claim[s] examiner.” As noted above, his burden is to
demonstrate by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform light-duty work.
With his reconsideration request, appellant submitted Dr. Wardell’s note. The issue
underlying his claim was the causal relationship between his present condition and his accepted
employment injury. Causal relationship is a medical issue that can only be proven by probative
rationalized medical opinion evidence and, thus, appellant’s lay opinion is not relevant.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and compensable employment factors or an accepted employment injury. The opinion
of the physician must be based on a complete factual and medical background of the employee,
must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee or an accepted employment injury.6 The weight
of a medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts of the case, the medical
history provided, the care of analysis manifested and the medical rationale expressed in support
of the stated conclusions.7

3

Albert C. Brown, 52 ECAB 152, 154-155 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R.
§ 10.5(x) provides, “Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness without
an intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”
4

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack, 50 ECAB 498, 503 (1999).

5

Gloria J. McPherson, 51 ECAB 441 (2000). See also Edgar G. Maiscott, 4 ECAB 558 (1952) (holding
appellant’s subjective symptoms and self-serving declarations do not, in the opinion of the Board, constitute
evidence of a sufficiently substantial nature).
6

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
7

See Anna C. Leanza, 48 ECAB 115 (1996).

3

Dr. Wardell, following a review of the Board’s decision, concluded, without analysis or
explanation, that appellant’s symptoms were “referable to his injury of … March 8, 2006.” Such
a generalized statement has diminished probative value on the issue underlying appellant’s case.8
Dr. Wardell did not present findings on examination or a diagnosis based on such findings.
Furthermore, absent from his note is any medical rationale explaining how appellant’s condition
is causally related to his accepted employment injury. Dr. Wardell’s note, though “new,” lacks
the requisite medical rationale to establish appellant’s claim. Therefore the Office properly
denied modification of its prior decision.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of total
disability on July 10, 2007 causally related to his accepted injury of March 8, 2006.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See Kathy A. Kelley, 55 ECAB 206 (2004) (medical opinions that are speculative or
equivocal are of diminished probative value).

4

